
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27



SECOND AMENDMENT TO
MASTER LICENSE AGREEMENT


        THIS SECOND AMENDMENT to Master License Agreement (this "Second
Amendment") is made and entered into as of this 22nd day of December 2004, by
and between Crown Atlantic Company LLC, a Delaware limited liability company,
Crown Castle PT Inc., a Delaware corporation, Crown Castle South LLC, a Delaware
limited liability company (as the successor by conversion under Delaware law of
Crown Castle South Inc. on December 31, 2001), Crown Castle GT Company LLC, a
Delaware limited liability company, Crown Communication Inc., a Delaware
corporation, with their principal place of business at 2000 Corporate Drive,
Canonsburg, Pennsylvania 15317 (collectively "Licensor"), and UbiquiTel Leasing
Company, a Delaware corporation, with its principal place of business at One
West Elm Street, Suite 400, Conshohocken, Pennsylvania 19428 ("Licensee").

        WHEREAS, Licensor and Licensee entered into a certain "Master License
Agreement" dated December 15, 2000 (the "MLA"), and

        WHEREAS, Licensor and Licensee entered into a certain "First Amendment
to Master License Agreement" dated June 30, 2004 (the "First Amendment"), and

        WHEREAS, Licensor and Licensee desire to make certain additional
amendments to the said Master License Agreement as previously amended by the
First Amendment (the Master License Agreement as previously amended, the "MLA").

        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound hereby, Licensor and Licensee
agree as follows:

1)Recitals, Defined Terms. The foregoing recitals are incorporated herein by
reference. Capitalized terms herein shall have the meanings set forth in the
MLA, except as clearly provided herein to the contrary.

2)Additional Defined Terms and Amendments to Defined Terms. The following
amendments are made to Article 1 "DEFINITIONS" of the MLA:  

a)The following definitions are added:  

        "Commencement of Installation" For each Site, the date on which a
building permit is issued, or if no building permit is required, the date on
which a purchase order is issued for installation of the Equipment at the Site.

        "Intermodulation Study" A study to determine whether an RF interference
problem may arise, as described in Section 2.1.1.

        "Intermodulation Study Fee" The fee to defray the cost of an
Intermodulation Study, as described in Section 2.1.1. The Intermodulation Study
Fee shall not exceed the cost incurred by Licensor to perform, or cause to be
performed, the Intermodulation Study.

        "Landlord" The landlord or lessor under a Prime Lease.

        "Major Modification" With respect to the applicable Site, any
(i) modification to Licensee's Equipment as specified in the SLA or the approved
Site Engineering Application that causes Equipment to occupy space outside of
the boundaries of the Facilities; (ii) modification that causes Equipment that
is larger in size or weight than the Equipment originally described in the
approved Site Engineering Application; (iii) additions to the frequency channels
or ranges specified in the Site Engineering Application, or increases in the
power levels from those specified in the Site Engineering Application or
authorized in the

1

--------------------------------------------------------------------------------






SLA; or (iv) repair or modification to the Equipment that affects tower loading
capacity, including, without limitation, the installation of Equipment with a
greater "sail area" than the Equipment originally described in the approved Site
Engineering Application.

        "Major Modification Application Fee" The fee assessed, if any, by
Licensor to defray Licensor's overhead and other costs in evaluating a Site
Engineering Application for a Major Modification, not to exceed Seven Hundred
Fifty Dollars ($750).

        "Modification" As used in Section 6.2.1 of the MLA, any (i) modification
to Licensee's Equipment as specified in an SLA or an approved Site Engineering
Application (other than modifications that are entirely within Licensee's
Equipment cabinets within the Facilities on the ground, alterations in the
frequency ranges or power levels authorized in the SLA, or changes in Licensee's
technology protocol (e.g. GSM, CDMA, TDMA, iDEN, etc.)); (ii) addition of
Equipment within additional space, or occupation of additional space, or
relocation, on the tower, ground space or equipment shelter space (other than
within the Facilities located on the ground); or (iii) repair to the Equipment
that affects tower loading capacity.

        "Revenue Share Reimbursement" An amount to be paid by Licensee to
Licensor, together with the monthly installments of the Basic Annual Payment,
for every Revenue Share Site. The Revenue Share Reimbursement shall be an amount
that is sufficient to cause Licensor to retain, after remitting the Revenue
Share Reimbursement to the Landlord, the monthly payment that Licensor would
receive under this MLA if the subject Site was not a Revenue Share Site.

        "Revenue Share Site" Any Site where Licensor is required, by the terms
of the Prime Lease, to remit to the Landlord, a portion of the fees received by
Licensor from third party users of the Site.

        "Revenue Split Payment" The payment or payments required to be made
directly to the Landlord of a Revenue Split Site by a third party user of the
Site, pursuant to the terms of the Prime Lease.

        "Revenue Split Site" Any Site where the Prime Lease requires that
payments be made directly to the Landlord by any third party users of the Site.

        "Second Amendment" The Second Amendment to the MLA made and entered into
as of the 22nd day of December 2004, by and between Licensor and Licensee.

        "Structural Analysis" The engineering analysis performed to determine
the physical, structural capacity of a tower to accommodate specified Equipment,
considering factors such as weight, wind loading and physical space
requirements.

        "Structural Analysis Fee" The fee charged to defray the cost of
obtaining a Structural Analysis. The Structural Analysis Fee shall be $1,500.00
in the case of monopole towers and self-supporting towers and $1,800.00 in the
case of guyed towers.

        "Temporary Term" The term of any special SLA which contemplates the
temporary installation of Equipment, which term shall be agreed upon by the
parties hereto and set forth on the face of the special SLA."

b)The definition of "Extraordinary Site Development Costs" is hereby amended and
restated in its entirety to read as follows:

        "Extraordinary Site Development Costs" Costs incurred for development,
construction or operation of a Site in excess of costs normally expended,
including, but not limited to, extraordinary work for design and construction of
foundations, roads, or walls at Sites that present difficult construction
conditions or challenging engineering requirements, "stealth"

2

--------------------------------------------------------------------------------



tower structures, unusual site litigation expenses for protracted disputes or
multiple appeals, lighting systems for towers at or higher than five hundred
(500) feet, contract expenses with third parties required by the Prime Lease and
existing as of the SLA Commencement Date, and payments to the Landlord to obtain
consent to locate users at a Site; provided, however, that notwithstanding the
foregoing, costs related to any structural modification to a tower necessary to
accommodate Equipment and costs related to the expansion of a Site necessary to
accommodate Equipment shall not be deemed to constitute Extraordinary Site
Development Costs and shall be negotiated on a Site-by-Site basis."

c)The definition of "Prime Lease" is hereby amended and restated in its entirety
to read as follows:

        "Prime Lease" The lease or other agreement between a Landlord and
Licensor (or Licensor's predecessor in interest) from which Licensor derives its
rights in a Site."

d)The definition of "Pro Rata Share" is modified by deleting the words and
numbers "fifty percent (50%)" and replacing them with the words and numbers
"twenty-five percent (25%)".

e)The definition of "Site Engineering Application" is hereby amended and
restated in its entirety to read as follows:

        "Site Engineering Application" The application form set forth in Exhibit
"A" of this Agreement which shall be submitted to Licensor by Licensee when
Licensee desires to license Facilities at a Site or make a Major Modification to
its Equipment at a Site (except as otherwise set forth in Section 2.2 of this
Agreement), and which shall be incorporated into the subject SLA, or amendment
to SLA, as the case may be."

f)The definition of "SLA" is modified by deleting the word "Schedule" and
replacing it with the word "Exhibit".

g)The definition of "SLA Term" is hereby amended and restated in its entirety to
read as follows:

        "SLA Term" The period beginning on the SLA Commencement Date for which
the Facilities are licensed to Licensee, and running as set forth on the face of
the SLA, including, without limitation, special SLAs."

h)The definition of "SLA Commencement Date" is hereby amended and restated in
its entirety to read as follows:

        "SLA Commencement Date" The SLA Commencement Date shall be the earlier
of: (I) first day of the month following the earlier of: (a) the month in which
Commencement of Installation occurs; or (b) the ninetieth (90th) day after the
date of execution of the SLA by both parties; or (II) a specific date to which
both parties agree and which is specified on the face of the SLA, and which must
be the first day of a month."

i)Exhibit "B" to the MLA is deleted in its entirety and replaced with amended
Exhibit "B" attached to this Second Amendment.  



3)Licensee Application. Section 2.1 "Licensee Application" of the MLA is deleted
in its entirety. A new Section 2.1 "Site Engineering Application" is hereby
added to the MLA to read as follows:

        "2.1    Site Engineering Application. Licensee shall apply to license
the Facilities at any Site by submitting a Site Engineering Application to
Licensor, together with the Site Application Fee of $1,500.00. The Site
Application Fee shall be reimbursed to Licensee upon rejection of the subject
Site Engineering Application by Licensor. The Site Application Fee shall be
retained by Licensor in the event the subject Site Engineering Application is
withdrawn by Licensee. The Site Application Fee shall be credited to the Basic
Annual Payment upon full execution of the subject SLA.

3

--------------------------------------------------------------------------------



        2.1.1    A Structural Analysis may be required to be performed (by
independent or Licensor's in-house engineers) to determine whether the subject
tower can accommodate Licensee's proposed Equipment. Licensee shall remit to
Licensor the Structural Analysis Fee to defray the cost of said Structural
Analysis, if required.

        2.1.2    If any Site Engineering Application fails to include an
Intermodulation Study or if the Intermodulation Study included with a Site
Engineering Application fails to demonstrate that Licensee's occupation of the
tower will not cause harmful interference to Prior Users, Licensor may conduct
an Intermodulation Study to determine that the proposed occupation of the Site
will not cause harmful interference to Prior Users. Licensee shall pay to
Licensor an Intermodulation Study Fee of no greater than the actual cost of the
intermodulation study actually performed. Licensor shall specify the fee for any
such Intermodulation Study prior to the study being performed.

        2.1.3    Within ten (10) days after receipt of a Site Engineering
Application, Licensor shall notify Licensee if a Structural Analysis or an
Intermodulation Study, or both, is or are necessary to the approval of the Site
Engineering Application. Within five (5) days after receipt of notification of
the need for a Structural Analysis or an Intermodulation Study or both, Licensee
may withdraw the Site Engineering Application."

4)Licensor's Obligation. Section 2.2 "Licensor's Obligation" of the MLA is
re-designated as Section 2.3.

5)Site Engineering Application for Major Modifications. A new Section 2.2
"Licensee Application for Major Modifications" is hereby added to the MLA to
read as follows:

        "2.2    Licensee Application for Major Modifications . Licensee shall
apply to make Major Modifications by submitting a Site Engineering Application
to Licensor. Upon receipt of a Site Engineering Application specifying a Major
Modification, Licensor shall advise Licensee of the Major Modification
Application Fee to be charged to process the Site Engineering Application.
Notwithstanding the foregoing, no Site Engineering Application will be required
and no Major Modification Application Fee will be charged for modifications
relating solely to modifications which are not Major Modifications, and provided
further that no Major Modification Application Fee will be charged for
modifications relating solely to changes in frequency channels or ranges
specified in the previous Site Engineering Application or authorized in the SLA,
increases in the power levels specified in the previous Site Engineering
Application or authorized in the SLA, or changes in Licensee's technology
protocol (e.g. GSM, CDMA, TDMA, iDEN, etc.).

        2.2.1    As a condition to approval of a Site Engineering Application
for a Major Modification, Licensor may require a Structural Analysis or an
Intermodulation Study. If Licensor requires either or both a Structural Analysis
or an Intermodulation Study, it shall follow the procedures set forth in
Sections 2.1.1 and 2.1.2, as applicable.

        2.2.2    Any approved Major Modification shall be evidenced by an
amendment to the SLA for the Site at which the Major Modification was approved,
and the approved Site Engineering Application describing the Major Modification
shall be an exhibit to the amended SLA."

6)Conditions Precedent to Installation or Modification of Equipment and
Commencement of an SLA or SLA Amendment. A new Section 2.5 "Conditions Precedent
to Installation or Modification of Equipment and Commencement of an SLA or SLA
Amendment" is hereby added to the MLA to read as follows:

        "2.5 Conditions Precedent to Installation or Modification of Equipment
and Commencement of an SLA or SLA Amendment. Notwithstanding anything to the
contrary herein, the parties agree that Licensee's rights to use the subject
Site under an SLA shall not become effective, and initial installation or
installation of a Major Modification of the Equipment at a Site shall not
commence

4

--------------------------------------------------------------------------------



until the following conditions are satisfied: (i) Licensor has received any
written consent required under the Prime Lease to allow Licensor to license the
Facilities to Licensee; (ii) if otherwise required under this MLA, a Site
Engineering Application has been approved by Licensor; (iii) if otherwise
required under this MLA, Licensor has received and approved Licensee's drawings
showing the proposed installation; (iv) Licensor has reviewed and accepted all
permits obtained by Licensee for its installation or Modification of the
Equipment and all required regulatory or governmental approvals of Licensee's
proposed use of the Site; and (v) Licensor has received a waiver of any
applicable rights of first refusal in and to the Facilities that Licensee
identifies in the Site Engineering Application. If any applicable condition
precedent is not satisfied within sixty (60) days after the SLA Commencement
Date, or the date of the SLA amendment or within such other period as may be
specified in the subject SLA or SLA amendment, Licensee shall thereafter (unless
and until the subject condition precedent is satisfied) have the right to
terminate the subject SLA or SLA amendment without continuing liability. If any
applicable condition precedent is not satisfied within two hundred seventy
(270) days after the SLA Commencement Date, or the date of the SLA amendment or
within such other period as may be specified in the subject SLA or SLA
amendment, Licensor shall thereafter (unless and until the subject condition
precedent is satisfied) have the right to terminate the subject SLA or SLA
amendment without continuing liability. The terminating party shall provide ten
(10) days written notice to the other party in the event that the SLA or
amendment to SLA is terminated due to failure to satisfy conditions precedent
and Licensee shall ensure that any of its personal property, including the
Equipment, is removed from the Site (or in the case of a Modification, the
Modification is eliminated) within thirty (30) days after the date of the notice
of termination. Any personal property and Equipment not removed from the Site
before the thirty-first (31st) day after the date of the notice of termination
shall be deemed to have been abandoned by Licensee. Licensor shall endeavor to
obtain, and Licensee shall cooperate to assist in obtaining, prompt satisfaction
of any conditions precedent."

7)Special SLAs. The following is hereby added to the MLA as Section 2.6:

        "2.6 Special SLAs. If desired by Licensee, special SLAs shall be
available for the temporary installation of microwave Equipment for Temporary
Terms in accordance with the provisions of Section 4.2.3 and Exhibit "C", and
such other terms as may be mutually acceptable to Licensor and Licensee."

8)Site Use. Article 3 "SITE USE" of the MLA is modified by deleting the first
sentence and replacing it with the following: "Licensor hereby grants to
Licensee and its affiliate, UbiquiTel Operating Company, the exclusive right,
license and privilege to use the Facilities at each Site."

        Article 3 "SITE USE" of the MLA is further modified by adding the
following to the end of Article 3: "; "Licensor shall be named as co-applicant
on any zoning application or amendment that Licensee submits to the applicable
zoning authority in relation to its installation or modification of Equipment at
the Site. Licensee must provide Licensor with copies of any such zoning
application or amendment at least seventy-two (72) hours prior to submission to
the applicable zoning authority, and Licensor reserves the right to require
revisions to any such zoning application or amendment. Licensor also reserves
the right, prior to any decision by the applicable zoning authority, to approve
or reject any conditions of approval, limitations or other obligations that
would apply to the owner of the Site or property, or any existing or future Site
licensee, as a condition of such zoning authority's approval. Licensee shall be
solely responsible for all costs and expenses associated with (i) any zoning
application or amendment submitted by Licensee, (ii) making any improvements or
performing any other obligations required as a condition of approval with
respect to same and (iii) any other expenses necessary to obtain a required
governmental authorization to occupy the Facility as specified in the Site
Engineering Application. Licensee agrees that any Modification requires an
amendment to the SLA."

5

--------------------------------------------------------------------------------





9)Term of Agreement. Section 4.1 "Term of Agreement" of the MLA is hereby
amended and restated in its entirety to read as follows:

        "4.1    Term of Agreement.    Licensor and Licensee agree that no
additional Sites shall be licensed to Licensee under this MLA after December 31,
2006. All terms and conditions of this MLA, as amended, shall survive for so
long as any SLA remains in effect."

10)SLA Term.    Section 4.2 "SLA Term" of the MLA is hereby amended and restated
in its entirety to read as follows:

        "4.2    SLA Term.    Each Site licensed by Licensor to Licensee pursuant
to an SLA shall be licensed at Licensee's election:

        4.2.1    for an initial SLA Term of five (5) years, beginning on the SLA
Commencement Date ("5-year SLA"). The term of each 5-year SLA shall
automatically be extended, without necessity of notice, for four (4) immediately
successive renewal terms of five (5) years each, unless either party has given
the other party no less than ninety (90) days' prior written notice, in
accordance with Section 24 of this Agreement, of its intention not to renew the
SLA;

        4.2.2    for an initial SLA Term of ten (10) years, beginning on the SLA
Commencement Date ("10-year SLA"). The term of each 10-year SLA shall
automatically be extended, without necessity of notice, for three
(3) immediately successive renewal terms of five (5) years each, unless either
party has given the other party no less than ninety (90) days' prior written
notice, in accordance with Section 24 of this Agreement, of its intention not to
renew the SLA; or

        4.2.3    in the case of special SLAs for the temporary installation of
microwave Equipment, for the Temporary Term.

        Notwithstanding the foregoing, if Licensor's rights in the Site are
derived from a Prime Lease or other agreement with a third party and such Prime
Lease has a shorter term than those provided for under this Section 4.2, then
the SLA Term and Licensee's right to extend any particular SLA shall only be for
as long as Licensor retains its interest in said Prime Lease. Licensor, at its
sole discretion, shall use reasonable commercial efforts to renew or extend any
Prime Lease for which Licensee's SLA is in effect and has a remaining term of
twelve (12) months or more. In no event, however, is Licensor obligated to
Licensee for any inconvenience, damage, claim or loss arising out of Licensor's
failure to extend or renew said Prime Lease."

11)Monthly Installments of Basic Annual Payments.    Exhibit "C" to the MLA (as
referred to in Section 5.1 of the MLA) is deleted in its entirety and replaced
with amended Exhibit "C" attached to this Second Amendment.

12)Fee Adjustment.    Section 5.2 "Fee Adjustment" of the MLA, as amended by the
First Amendment, is hereby amended and restated in its entirety to read as
follows:

        "5.2    Fee Adjustment.    The Basic Annual Payment for each SLA shall
be increased (but never decreased) on January 1, 2005 and every January 1
thereafter (the "Adjustment Date") by an amount equal to the greater of three
percent (3%) or the increase in the Consumer Price Index for the applicable
period. Licensor's failure to timely demand any such increase shall not be
construed as a waiver of any right thereto and Licensee shall be obligated to
remit all increases notwithstanding any lack of notice or demand thereof. The
adjustment to the Basic Annual Payment shall be calculated by the following
formula:

The adjusted Basic Annual Payment = the greater of: Base Fee × 103% or
(IR/IL) × Base Fee.

"Base Fee" shall mean the then current Basic Annual Payment.

6

--------------------------------------------------------------------------------






"IR" is the Consumer Price Index for the month which is five (5) months
preceding the Adjustment Date (i.e. August of the prior year).

"IL" is the Consumer Price Index for the month which is seventeen (17) months
preceding the Adjustment Date (i.e. July of the year preceding the prior year)."

13)Licensee's Share of Site Maintenance Expenses.    The following is hereby
added to the MLA as Section 5.4.4:

        "5.4.4 Notwithstanding anything in the MLA or the First Amendment to the
contrary, Licensee shall not be obligated to pay any portion of Site Maintenance
Expenses for any Site for which the applicable SLA is entered into on or after
the date of execution by both parties of the Second Amendment or for any Site
for which the applicable SLA expressly provides that Licensee shall have no
obligation to pay any Site Maintenance Expense."

14)Extraordinary Site Development Costs.    Section 5.5 "Extraordinary Site
Development Costs" of the MLA is hereby amended and restated in its entirety to
read as follows:

        "5.5    Extraordinary Site Development Costs.    In the event that
Licensee elects to execute a SLA for any Site where Licensor has previously
incurred any Extraordinary Site Development Costs, Licensor shall identify such
costs to Licensee in writing in advance of processing the Site Engineering
Application for the applicable Site. Licensee shall pay to Licensor on the SLA
Commencement Date, the Pro Rata Share of the Extraordinary Site Development
Costs related to the development and operation of the applicable Site. Licensee
shall not be responsible for the payment of a Pro Rata Share of Extraordinary
Site Development Costs prior to execution of a SLA unless agreed to in writing
by Licensee."

15)Revenue Share Reimbursement.    The following is hereby added to the MLA as
Section 5.11:

        "5.11    Revenue Share Reimbursement.    Licensee shall pay a Revenue
Share Reimbursement, in addition to, and together with the monthly installment
of Basic Annual Payment, for every Revenue Share Site that is licensed pursuant
to an SLA. Licensor shall provide Licensee with documentation of the terms in
the Prime Lease or any other document that requires Licensor to share a portion
of the fees, prior to processing any Site Engineering Application submitted by
Licensee. If Licensee does not accept the Revenue Share Site requirements, it
shall withdraw its Site Engineering Application for the Revenue Share Site by
providing notice to Licensor within ten (10) days after receipt of the
documentation of the Revenue Share Site requirements. Licensor shall return the
Site Engineering Application and any Site Application Fee paid by Licensee to
Licensee within five (5) days of receipt of Licensee's notice of withdrawal of
the Site Engineering Application."

16)Revenue Split Payments.    The following is hereby added to the MLA as
Section 5.12;

        "5.12    Revenue Split Payments.    Licensee shall make Revenue Split
Payments directly to the Landlord, as required by the terms of the Prime Lease
for every Revenue Split Site that is licensed pursuant to an SLA. Licensor shall
provide Licensee with documentation of the terms in the Prime Lease or any other
document that requires Licensee to tender payment to the Landlord, prior to
processing the subject Site Engineering Application submitted by Licensee. If
Licensee does not accept the Revenue Split Site requirements, it shall withdraw
its Site Engineering Application for the Revenue Share Site by providing notice
to Licensor within ten (10) days after receipt of the documentation of the
Revenue Split Site requirements. Licensor shall return the Site Engineering
Application and any Site Application Fee paid by Licensee to Licensee within
five (5) days of receipt of Licensee's notice of withdrawal of the Site
Engineering Application.

7

--------------------------------------------------------------------------------



17)Construction Management.    Section 6.2.1 "Initial Installation Services" and
Section 6.2.2 "Subsequent Installation or Modification" of the MLA are hereby
amended and restated in their entirety to read as follows:

        "6.2.1    Construction Management.    Licensor shall have the right to
submit a bid to Licensee to act as project manager for the installation and
Modification of Licensee's Equipment. In the event that Licensor is chosen to
act as project manager for the initial installation or any Modification of
Equipment, then Licensor shall reimburse the Site Application Fee, or the Major
Modification Application Fee if any, to Licensee. In the event that Licensor is
not chosen to act as project manager for the initial installation or any
Modification of Equipment, then Licensee must use a contractor approved by
Licensor to perform such work. Further, in the event that Licensor is not chosen
to act as project manager for the initial installation or any Modification of
Equipment, then Licensee shall pay to Licensor a Site Audit Fee in the sum of
$2,500.00 upon completion of the subject installation or any Modification work
to defray Licensor's costs related to inspection of the subject tower and Site
upon completion of such work, provided however, said fee shall not be payable
where the subject work consisted solely of the removal of existing Equipment.

        6.2.2    Approval of Drawings.    Licensee shall review and either
accept or reject any construction drawings prepared by Licensor within ten
(10) days of the date they are submitted for review by Licensor. In the event
that Licensee fails to accept or reject said drawings within said ten (10) day
period, they shall be deemed to have been accepted, and Licensor may commence
construction."

18)Site Access.    Section 6.2.7 "Site Access" of the MLA is hereby amended and
restated in its entirety to read as follows:

        "6.2.7    Site Access.    Licensee shall have access to any Site and to
any tower structure at any Site twenty-four (24) hours per day, seven (7) days
per week, upon prior notice to Licensor, except in the case that Licensee
requires emergency access to any Site or any tower structure at any Site to
correct any condition causing or threatening to cause immediate harm to the
Equipment or Licensee's network, in which case prior notice shall not be
required. Licensee's access to any Site or the tower structure at any Site on an
emergency basis shall not relieve Licensee of any obligation or liability
hereunder. Licensee acknowledges that the foregoing access rights are subject to
any restrictions set forth in the Prime Lease. Licensor shall furnish Licensee
with necessary codes or devices such as keys or combinations for the purpose of
ingress and egress to the Site. The foregoing rights of access are limited to
employees or contractors of Licensee which have been previously approved by
Licensor in writing or persons under their direct supervision. No other persons
without Licensor's prior approval shall be permitted by Licensee on any Site."

19)Utilities.    Article 13 "UTILITIES" of the MLA is hereby deleted in its
entirety and replaced by the following:

        "13.    UTILITIES.    

        Licensee shall be responsible for the installation of all utilities at a
Site used by Licensee and for the payment of all costs associated with the
installation and the consumption of utilities directly attributable to
Licensee's use of a Site. Licensor may provide electric metering and billing
services to Licensee for its use at a Site at rates not exceeding those that
would be charged Licensee for such utilities by the local utility provider to
direct customers, in which case Licensor shall incur no liability whatsoever in
the event that any utility becomes unavailable, provided that such
unavailability has not resulted from Licensor's negligence."

8

--------------------------------------------------------------------------------






20)Assignment and Sublease.    The first paragraph of Article 20 "ASSIGNMENT AND
SUBLEASE" of the MLA is hereby deleted in its entirety and replaced by the
following:


        "Neither this Agreement nor any SLA may be sold, assigned, transferred,
subleased or shared, in whole or in part, by Licensee without prior written
approval or consent of Licensor, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Licensee may,
upon thirty (30) days' prior written notice to Licensor, assign, transfer or
sublease its entire interest in this Agreement or any SLA to its parent company,
any wholly owned subsidiary or wholly owned affiliate of its parent company, or
to any successor-in-interest or entity acquiring a controlling interest in its
stock or assets, without the necessity of obtaining the consent of Licensor.
Licensee represents and warrants that Licensee is authorized to operate its
system under its agreements and FCC rules, regulations and policies applicable
to the Equipment installed at a Facility pursuant to this Agreement. Licensee
specifically covenants to not, at any Facility, install any combiner or other
multiple frequency antenna device or more than one (1) transmission line to any
antenna without Licensor's prior written consent to each and every one."

21)Termination.    Article 29 "TERMINATION" of the MLA is hereby amended and
restated in its entirety to read as follows:

        "29.    TERMINATION    

        29.1    Termination of Agreement by Mutual Consent or Upon Licensee's
Default.    Except as provided below, this Agreement shall not be terminated
prior to expiration, except by mutual written consent of the parties, or, in the
case of an Event of Default by Licensee, upon termination by Licensor.

        29.2    Termination of Agreement Upon Licensor's Default.    Licensee
may terminate this Agreement or any SLA pursuant to the provisions of
Section 16.3.

        29.3    Termination Upon Termination of Permit.    In the event any
previously approved zoning or other permit of a Government Entity affecting the
use of the Site as a communications facility is withdrawn or terminated, the SLA
relating to the Site covered by said permit or approval shall be deemed to have
been terminated, without continuing liability for either party, effective as of
the date of the termination of the permit or approval.

        29.4    Additional Termination Rights.    In the event that the Prime
Lease terminates for any reason, the applicable SLA shall be deemed to have
terminated effective as of the date of the termination of the Prime Lease.
Licensee may terminate a SLA at any time by no less than ten (10) days' prior
written notice to Licensor, in advance of the termination date, without further
liability, if Licensee does not obtain all permits or other approvals
(collectively, "approval") required from any Government Entity or any easements
required from any third party to operate its Facility, or if any such approval
or easement is canceled, expires or is withdrawn or terminated, so long as any
such cancellation, withdrawal or termination is not a result of any act or
omission by Licensee.

        29.5    Termination During Renewal Terms of SLAs.    At any time during
any renewal term, either party may terminate an SLA by providing written notice,
in accordance with Section 24 of this Agreement, to the other party of its
intent to terminate. The affected SLA will be terminated, without continuing
liability for either party, as of the date which is one (1) year from the date
on which the non-terminating party received the notice of termination provided
that the terminating party is then current in its obligations to the other party
hereunder."

22)Effect of Amendment.    Except as amended hereby, and by the First Amendment,
the MLA shall remain in effect in accordance with its terms.

9

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have set their hands and affixed
their respective seals the day and year first above written.


Licensor
CROWN ATLANTIC COMPANY LLC,
a Delaware limited liability company
 
Licensee
UBIQUITEL LEASING COMPANY,
a Delaware corporation

By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Print Name:   Edward W. Wallander   Print Name:   David L. Zylka Title:  
President   Title:   Chief Technology Officer
CROWN CASTLE PT INC.,
a Delaware corporation
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
  Print Name:   Edward W. Wallander         Title:   President        
CROWN CASTLE SOUTH LLC,
a Delaware limited liability company
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
  Print Name:   Edward W. Wallander         Title:   President        
CROWN CASTLE GT COMPANY LLC,
a Delaware limited liability company
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
  Print Name:   Edward W. Wallander         Title:   President        
CROWN COMMUNICATION INC.,
a Delaware corporation
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
  Print Name:   Edward W. Wallander         Title:   President        

11

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.27



SECOND AMENDMENT TO MASTER LICENSE AGREEMENT
